Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module configured to” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 5, 8 12-14, 16 and 19 are rejected under 35 U.S.C. 102a as being anticipated by Chen (20170076448).
Regarding claim 1, Chen discloses a medical image analyzing system, comprising: an image preprocessing module configured to process at least one image comprising an organ to generate at least one processed image, wherein the processed image comprises a segmentation label corresponding to a location of the organ (par. 50, using a probability map for semantic labeling); 
a patch cropping module configured to crop a plurality of image patches from the processed image comprising the segmentation label (par. 51, image patches input into a CNN); 
an analysis module configured to train a deep learning model with the image patches to obtain a plurality of first prediction values respectively corresponding to each of the image patches (pars. 51-53, image patches into a CNN); and 
a threshold selection module configured to plot a first curve according to the first prediction values and determine a first threshold according to the first curve to determine whether each of the image patches is cancerous (par. 63, updating a graph to set a threshold, note that the limitation of “to determine whether each of the image patches in cancerous” is not given patentable weight because this is the intended use).
Regarding claims 2-3, see par. 54 which teaches square window patches that do not overlap.  
Regarding claim 5, par. 51 discloses a CNN.

Regarding claim 12-14, 16 and 19, see the rejection of claims 1-3, 5 and 8 above.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Arar (20190080450).
Regarding claim 4, Song discloses overlapping image patches that are input into a CNN in par. 34 and figure 4a and please note that the amount of overlap may vary and be within the percentage.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Chen the ability to have overlapping tiles as taught by Arar in order to check for matching sections in the tiles.  
Regarding claim 15, see the rejection of claim 4. 





Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Goel (20140322354).
Regarding claim 6, Goel discloses that the threshold yields the maximum value of the Youden index in par. 360.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Chen the ability to determine the threshold vale based on calculating the maximum Youden value because this allows the system the system to calculate a good cut off point based on a graph plot.  
Regarding claim 7, see par. 9 which discloses tomography images.  
Regarding claims 17-18, see the rejection of claim 1. 





Allowable Subject Matter
Claims 9-11 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666